                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                                 Case No. 3:08-cr-00231-JO-1

                        Plaintiff,

         v.                                               ORDER GRANTING MOTION TO
                                                          REDUCE SENTENCE
CHRISTOPHER MICHAEL GONZALEZ-
AGUILERA,

                        Defendant.




JONES, District Judge:

         This matter is before the Court on the parties’ Joint Motion to Reduce Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served

effective no sooner than 10 days after the entry of the Amended Judgment. The term of

imprisonment shall be followed by a two-year term of supervised release, with the conditions

previously set forth in the judgment and the additional conditions that the defendant shall reside

at the Northwest Regional Reentry Center for the first 120 days of supervised release, followed

by a period of home confinement until December 14, 2022.

         The Court concludes that this sentence reduction is consistent with the sentencing factors

set forth under 18 U.S.C. § 3553(a).



Page 1          ORDER GRANTING MOTION TO REDUCE SENTENCE
         The Court therefore GRANTS the Motion to Reduce Sentence.

         IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision. The amended judgment shall

not become effective until 10 days after it is entered on the docket.

         Dated this 25th day of May, 2021.




                                                      __/s/ Robert E. Jones __________
                                                      Hon. Robert E. Jones
                                                      United States District Court Judge




Page 2          ORDER GRANTING MOTION TO REDUCE SENTENCE
